NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



MOHAMMAD MOSTAJABIAN,                )
                                     )
           Appellant/Cross-Appellee, )
                                     )
v.                                   )              Case No. 2D17-319
                                     )
BEHROKH AHMADI,                      )
                                     )
           Appellee/Cross-Appellant. )
___________________________________)

Opinion filed March 2, 2018.

Appeal from the Circuit Court for Pinellas
County; Susan St. John, Judge.

Jane H. Grossman, St. Petersburg, for
Appellant/Cross-Appellee.

Kristin A. Norse and Stuart C. Markman of
Kynes, Markman & Felman, P.A., Tampa,
for Appellee/Cross-Appellant.



PER CURIAM.


             Affirmed.


LaROSE, C.J., and KHOUZAM and LUCAS, JJ., Concur.